DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election without traverse of Species III, i.e. claims 1, 5-7, 10-12, 17, 20, 34, 36 & 75-79, in the reply filed on August 24, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-6, 10, 12, 17, 20, 34, 36 & 75-79 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gustavson et al. (US 2020/0030616).

Gustavson et al. discloses

1. A wearable defibrillator (e.g., via the disclosed WCD 101) for providing patient wear compliance information, the wearable defibrillator comprising: a plurality of electrodes (e.g., element 204/208 & 304/308/309) configured to be continuously coupled externally to a patient for an extended period of time, the plurality of electrodes configured to monitor electrical activity on a skin of the patient and provide a therapeutic shock to the patient (e.g., via the disclosed module 350 of the defibrillator 300) in response to detection of a cardiac arrhythmia based on the monitored electrical activity; at least one motion sensor and associated circuitry configured to generate at least one motion signal based upon movement of the patient; and at least one processor (e.g., element 330) operably coupled to the plurality of electrodes and the at least one motion sensor and associated circuitry, the at least one processor configured to receive at least one electrical signal based on the monitored electrical activity on the skin of the patient from the plurality of electrodes (e.g., via the disclosed recorded motion even data), record a wear onset event based on the at least one electrical signal and the at least one motion signal indicating that the patient is wearing the wearable defibrillator (e.g., via the disclosed received ECG data which speaks to the compliance of the wearable system), record a wear offset event based on one or more of the at least one electrical signal or the at least one motion signal indicating that the patient is not wearing the wearable defibrillator, and output a graphical representation comprising information regarding the patient’s wear compliance based on the recorded wear onset event and the recorded wear offset event {e.g., [0030], [0038]-[0040], [0081]-[0083], [0090]-[0093] & (Figs 1-3)}.

5. The wearable defibrillator of claim 1, wherein to record the wear onset event comprises to: detect one or more ECG signals based on the at least one electrical signal; determine whether the one or more ECG signals satisfy one or more validity criteria; and if the one or more ECG signals satisfy at least one criterion of the one or more validity criteria, record the wear onset event [e.g., 0082]

6. The wearable defibrillator of claim 5, wherein the one or more validity criteria comprise at least one ECG parameter derived from the one or more ECG signals satisfying a validity threshold (e.g. via the disclosed processor 330 and detection module 332 which determines if a monitored parameter, i.e. a patient’s sensed ECG, has reached a specific parameter [0041] & [0082]).

10. The wearable defibrillator of claim 1, wherein to record the wear onset event comprises to:
detect a skin-sensor interface impedance level based on the at least one electrical signal at one or more of the plurality of electrodes; determine whether the impedance level is within an acceptable impedance range; and if the impedance level is within the acceptable impedance range, record the wear onset event; and wherein to record the wear offset event comprises to determine whether the impedance level is no longer within the acceptable impedance range, and record the wear offset event based on determining that the impedance level is no longer within the acceptable impedance range (e.g., via the disclosed measurement circuit 320 which receives sensed impedance between two electrodes, in which can be used as a determining factor to decide patient compliance, [0039] & [0082]).

11. The wearable defibrillator of claim 10, wherein the acceptable impedance range comprises at least one of a range of 20 ohms to 250 ohms, a range of 250 ohms to 1 kiloohm, and a range of 1 kiloohm to 20 kiloohms.

12. The wearable defibrillator of claim 1, wherein to record the wear onset event comprises to: determine whether the motion signal indicates movement of the patient and the wearable defibrillator; and if the motion signal indicates movement of the patient and the wearable defibrillator, record the wear onset event; and if the motion signal indicates no movement of the patient and the wearable defibrillator, detect one or more ECG signals based on the at least one electrical signal and record the wear onset event based upon analysis of the one or more ECG signals (e.g., [0081]-[0083]).


17. The wearable defibrillator of claim 1, wherein to record the wear offset event comprises to:
detect a change in the at least one electrical signal indicating an invalid ECG signal; and
record the wear offset event based upon the invalid ECG signal.

20. The wearable defibrillator of claim 1, wherein to record the wear offset event comprises to:
determine that one or more of the plurality of electrodes or the at least one motion sensor and associated circuitry have been disconnected from the wearable defibrillator; and record the wear offset event upon determining that one or more of the plurality of electrodes or the at least one motion sensor and associated circuitry have been disconnected (e.g., [0037]-[0040] & [0080]-[0083]).

34. The wearable defibrillator of claim 1, the at least one processor being further configured to output a notification of the patient’s wear compliance, where to output the notification of the patient’s wear compliance comprises to: compare the patient’s wear compliance to one or more notification criteria (e.g., via the disclosed use of statistics computed about the updated compliance data, i.e. compliance scores); and if the patient’s wear compliance satisfies at least one criterion of the one or more notification criteria, output the notification (e.g., [0080]-[0083] & [0090]-[0093]).

36. The wearable defibrillator of claim 34 35, wherein the one or more notification criteria comprise one or more of the patient failing to wear the wearable defibrillator for a certain percentage of a period of time or a recorded change in the patient’s wear compliance that exceeds a compliance change threshold (e.g., [0080]-[0083] & [0090]-[0093]).

75. A wearable defibrillator for providing patient wear compliance information, the wearable defibrillator comprising: a plurality of electrodes configured to be continuously coupled externally to a patient for an extended period of time, the plurality of electrodes configured to monitor electrical activity on a skin of the patient and provide a therapeutic shock to the patient in response to detection of a cardiac arrhythmia based on the monitored electrical activity; at least one motion sensor and associated circuitry configured to generate at least one motion signal based upon movement of the patient; and at least one processor operably coupled to the plurality of electrodes and the at least one motion sensor and associated circuitry, the at least one processor configured to receive at least one electrical signal based on the monitored electrical activity on the skin of the patient from the plurality of electrodes, determine a current time of day; record a wear onset event based on the at least one electrical signal, the at least one motion signal, and the current time of day, the wear onset event indicating that the patient is wearing the wearable defibrillator, record a wear offset event based on the at least one electrical signal, the at least one motion signal, and the current time of day, the at wear offset event indicating that the patient is not wearing the wearable defibrillator, and output a graphical representation comprising information regarding the patient’s wear compliance based on the recorded wear onset event and the recorded wear offset event{e.g., [0030], [0038]-[0040], [0081]-[0083], [0090]-[0093] & (Figs 1-3)}.

76.  The wearable defibrillator of claim 75, wherein to determine the current time of day comprises to determine whether the patient has historically been in an active state or an inactive state based upon the current time of day [e.g., via the disclosed motion patterns, i.e. during night, 0082].

77.  The wearable defibrillator of claim 76, the at least one processor being further configured to record at least one of the wear onset event or the wear offset event based upon the at least one electrical signal if the patient has historically been in an inactive state at the current time of day (e.g., [0081]-[0083] & (Fig 11).

78. The wearable defibrillator of claim 76, the at least one processor being further configured to record at least one of the wear onset event or the wear offset event based upon the at least one electrical signal and the at least one motion signal if the patient has historically been in an active state at the current time of day (e.g., [0081]-[0083] & (Fig 11).

79. The wearable defibrillator of claim 76, the at least one processor being further configured to determine whether the patient has historically been in an active state or an inactive state based upon the current time of day and historical patient activity information recorded by the wearable defibrillator (e.g., [0081]-[0083] & Fig 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gustavson et al. (US 2020/0030616) in view of Sullivan et al. (US 2018/0184933).
Gustavson et al. discloses the claimed invention having a wearable defibrillator which records the wear onset event, such as detecting one or more ECG signals to satisfy one or more validity criteria comprising at least one ECG parameter derived from the one or more ECG signals except wherein said ECG parameter comprises a QRS complex width measuring at least five consecutive QRS complexes widths that are between 0.05-0.15 seconds.  Sullivan et al. teaches the use of a wearable defibrillator having a processor that determines the activity of the heart from at least one EC signal including identifying QRS complexes within the ECG, wherein said QRS complexes having of width of at least approx. 20 ms, which is further set as a peak threshold (e.g., [0059]-[0065]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the defibrillator as taught by Gustavson et al. with the use of ECG signals identified by QRS complexes as taught by Sullivan et al. since such a modification would provide the wearable defibrillator which records the wear onset event, such as detecting one or more ECG signals to satisfy one or more validity criteria comprising at least one ECG parameter derived from the one or more ECG signals wherein said ECG parameter comprises a QRS complex width measuring at least five consecutive QRS complexes widths that are between 0.05-0.15 seconds for providing the predictable results pertaining to effectively utilizing an ECG parameter that can compute the patient’s heart rate and further can be used as a threshold for a defibrillating system (e.g., Sullivan [0059]-[0065]).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gustavson et al. (US 2020/0030616) in view of one having ordinary skill in the art.
Gustavson et al. discloses the claimed invention having a wearable defibrillator that records a wear onset event comprising detecting a skin-sensor interface impedance level based on at least one electrical signal at one or more electrodes except with an acceptable impedance range except wherein said acceptable impedance range is 20 ohms to 250 ohms, a range of 250 ohms to 1 kiloohm and a range of 1 kiloohm to 20 kiloohms.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the claimed acceptable impedance range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792